648 S.E.2d 422 (2007)
SIMON PROPERTY GROUP et al.
v.
BENSON et al.
No. A05A2256.
Court of Appeals of Georgia.
June 18, 2007.
Alson & Bird, Rebecca M. Lamberth, John L. Coalson Jr., Colin K. Kelly, Jay D. Bennett, Atlanta, Brock, Clay, Wilson & Rogers, Charles C. Clay, Marietta, for appellants.
Nations, Toman & McKnight, Gary J. Toman, Atlanta, John F. Salter, Jr., Roy E. Barnes, for appellees.
MIKELL, Judge.
In Benson v. Simon Property Group,[1] the Supreme Court affirmed our decision that the plaintiffs' complaint failed to state a claim for violations of the Disposition of Unclaimed Property Act, OCGA § 44-12-190 et seq.[2] The Court noted that, to the extent that the plaintiffs "make claims which are independent of the DUPA, this action may still be viable."[3] Thus, the Court affirmed our decision with direction that the case be remanded to the trial court for proceedings consistent with its opinion. Accordingly, the judgment of the Supreme Court is made the judgment of this court, and the judgment of the trial court is reversed and remanded with direction.
*423 Judgment reversed and remanded with direction.
ANDREWS, P.J., and PHIPPS, J., concur.
NOTES
[1]  281 Ga. 744, 642 S.E.2d 687 (2007).
[2]  Simon Property Group v. Benson, 278 Ga.App. 277, 628 S.E.2d 697 (2006).
[3]  Benson, supra at 745, 642 S.E.2d 687.